ACCEPTED
                                                                                          03-15-00083-CV
                                                                                                  7791417
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/12/2015 9:13:48 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-15-00083-CV


                                                                       FILED IN
                       In the Third District Court of Appeals   3rd COURT OF APPEALS
                                   Houston, Texas                    AUSTIN, TEXAS
                                                                11/12/2015 9:13:48 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
                            CRAIG A. WASHINGTON,

                                     Appellant,

                                         vs.

                   COMMISSION FOR LAWYER DISCPLINE,

                                     Appellee.


          UNOPPOSED MOTION OF CRAIG A. WASHINGTON TO
           EXTEND DEADLINE FOR APPELTANT'S REPLY BRIEF


      Appellant Craig A. Washington asks that this Court for an extension of

seven days (7) days for the filing of his Appellanfs Reply Brief, making the new

briefing deadline November 19,2015. In support, Mr. Washington states:

      1,.    This is an appeal from a final judgment signed |anuary 8, 2015. The

completed clerk's record was filed June 2, 2015, and the reporter's record was

filed May L5, 2015. The reply brief of the appellant is due November 12,2015.

This court can extend that deadline. Tex. R. App. P. 38.6(d). This is             the

appellants' first request to extend his reply deadline, and it is unopposed.




                                         1
      2.    Counsel for Mr. Washington, ]ohn MacVane,      will   be responsible for

the drafting of the reply brief and has a temporary injunction hearing set in

Cause Number 153277 437 -15.

      3.    In order to adequately focus on the briefing in this case and to

accommodate   Mr. MacVane's other obligations, Mr. Washington requests a 7-

day extension of the deadline for appellanfs reply brief. A7-day extension of the

briefing deadline would make appellants' rcply brief due on Thursday,

November 19,2015.

      4.    This is the Appellants' first request to extend the reply deadline, and

it is unopposed

                               Request for Relief

      For the above reasons, Appellant, Craig A. Washington asks this Court to

extend Íor 7 days the deadline for the filing its Appellanfs Reply Brief in this

appeal, making the new deadline November 19,2015.




                                        2
    Respectfully submitted,


    /s/ Iohn MøcVøne
    Michael A. Stafford
       Texas Bar No. 18996970
       mstafford@gardere.com
    Katharine David
      Texas Bar No. 24045749
      kdavid@gardere.com
    |ohn MacVane
      Texas Bar No. 24085444
      jmacvane@gardere.com
    GARDERE WYNNE SEWETL LLP
    L000 Louisiana, Suite 3400
    Houston, Texas 77 002-5007
    Tel: 713.276.5500
    Fax:   713.276.5555

    ATTORNEYS FOR APPETLANT,
    CRAIG A. WASHINGTON,




3
                             CERTIFICATE OF SERVICE

      I certify that a copy of this document was served on November 12,2015,by
delivery to the following counsel via the Electronic Filing Manager:

                               Cynthia Canfield Hamilton
                        Office of the Chief Disciplinary Counsel
                                    State Bar of Texas
                                  Post Office Box 12487
                                   Austiry Texas 7871'1,
                                chamilton@texasbar.com


                                               /s/ ïohn MøcVane
                                               |ohn MacVane


                          CERTIFICATE OF CONFERENCE

         The parties' counsel have conferred regarding the relief requested. in this
motion. Counsel for the Appellee-Commission for Lawyer Discipline-
indicated that it will NOT oppose this request for relief.


                                               /s/ Iohn MacVøne
                                               John MacVane




                                           4
Gardere0l -731848N|1,